Citation Nr: 0929377	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska which, in part, denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

In April 2008, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

After the April 2008 hearing, the Veteran submitted 
additional medical evidence directly to the Board.  The 
Veteran specifically waived local consideration of this 
evidence by the RO during the April 2008 hearing.  See 38 
C.F.R. § 20.1304 (2008); see also the April 2008 hearing 
transcript, page 14. 

In November 2008, the Board solicited an expert medical 
opinion from a physician with the Veterans Health 
Administration (VHA) concerning whether the Veteran's current 
bilateral hearing loss is a result of in-service ototrauma.  
In May 2009, the Board received the requested VHA opinion, 
which has been provided to the Veteran.  In July 2009, the 
Veteran's accredited representative submitted an informal 
hearing presentation on his behalf.

Issue not on appeal

In the above-referenced April 2007 rating decision, the RO 
granted the Veteran's claim of entitlement to service 
connection for tinnitus and assigned a 10 percent disability 
rating.  The Veteran has not disagreed with that decision.  
Accordingly, that matter is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing 
loss, which he contends is related to noise exposure in 
service.  

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 22, 2007, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the February 2007 
letter informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private 
treatment records on his behalf.

The February 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" language, satisfying the requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the February 2007 
letter, page 2.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments [which apply to applications 
for benefits pending before VA on, or filed after, May 30, 
2008], among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the February 2007 letter from the RO.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, VA 
and private treatment records, and a statement from the 
Veteran's spouse have been associated with the Veteran's VA 
claims folder.  

Additionally, Veteran was provided with a VA examination in 
March 2007.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  

The Board obtained a VHA medical opinion in May 2009, the 
results of which will be discussed below.  The report 
demonstrates that the examiner reviewed the evidence of 
record and rendered an appropriate opinion based on the 
question presented by the Board.

The Veteran's representative, citing to Hensley v. Brown, 5 
Vet. App. 155 (1993), has asserted that the March 2007 VA 
examination report, as well as the May 2009 VHA opinion 
[which reaffirmed the findings of the VA examiner] are 
invalid because the VA examiner and the VHA expert "appear 
to accept as true that a veteran who did not display hearing 
loss at separation cannot connect any future hearing loss to 
service."  See the July 25, 2009 Informal Hearing 
Presentation.  

The Veteran's representative correctly states that, under 
Hensley, "a claimant may establish direct service connection 
for a hearing disability initially manifest several years 
after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service." [Emphasis added by 
the Board.]  However, the Court in Hensley in no way held 
that service connection must be granted in the event of in-
service noise exposure and a current hearing loss disability.  
Rather, the Court has clearly indicated that, a medical 
opinion must be obtained in those circumstances.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

VA has in fact obtained two medical nexus opinions, the 
findings of which are consistent with the remainder of the 
evidence of record, or more accurately, the lack thereof.  
The Veteran in fact had no hearing complaints in service.  
Moreover, both the VA examiner and VHA medical expert based 
their professional opinions on the record as a whole, to 
include the Veteran's separation examination and the lack of 
objective evidence of any hearing problems for decades 
following the Veteran's service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].  Additionally, both the VA 
examiner and the VHA medical expert referenced outside 
clinical research in support of their negative nexus 
opinions.

The Veteran's representative has also argued that the VA 
examiner and the VHA expert "ignore the fact that the 
veteran's hearing declined while he was in the service, 
although testing at exit was overall normal."  See the July 
25, 2009 Informal Hearing Presentation, page 2.    

While the Veteran's audiometric testing results were slightly 
higher upon separation than they were upon induction, they 
never reached the threshold levels for hearing loss.  See 
38 C.F.R. § 3.385.

In the March 2007 examination report the VA examiner 
specifically identified the Veteran's pre-induction 
audiometric testing results and his testing results upon 
separation from service.  Additionally, the VA examiner 
clearly stated that she reviewed the Veteran's entire claims 
file.  Likewise, the VHA expert reviewed the Veteran's claims 
file.  Because the VA examiner and the VHA medical expert 
considered all the evidence of record, the only reasonable 
interpretation of their silence as to any change in the 
Veteran's hearing in service indicates that any such change 
was minor or insignificant and, as the representative himself 
concedes, the Veteran's hearing was "normal" in service.   

Accordingly, the representative's contentions as to the 
invalidity of the March 2007 VA examination and the May 2009 
VHA report are without merit.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned Veterans Law Judge in April 2008.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).   

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - the VHA opinion

As is discussed elsewhere in this decision, the Board has 
obtained a medical opinion from a physician associated with 
the Veterans Health Administration.
The Veteran received proper notice pursuant to 38 C.F.R. 
§ 20.903 upon receipt of the above referenced May 2009 VHA 
medical opinion.  As was discussed in the VCAA section above, 
the Veteran through his representative challenged the 
validity of that opinion.  The Board has rejected that 
argument above.

The Veteran has alternatively requested that the Board remand 
his claim to the Agency of Original Jurisdiction (AOJ) for 
initial consideration of this VHA opinion.  See the Veteran's 
May 29, 2009 Medical Opinion Response Form.  

Generally, 38 C.F.R. § 20.1304 requires evidence submitted by 
the Veteran or representative in response to § 20.903 
notification to be referred to the AOJ for review, unless the 
Veteran waives this procedural right or the Board determines 
that the Veteran's claim should be fully allowed.  See 
38 C.F.R. § 20.1304(c) (2008).  Crucially, however, a Board-
initiated medical expert opinion obtained under the authority 
of 38 C.F.R. § 20.901 is not subject to initial review by the 
RO.  
See 38 C.F.R. § 19.9(c)(1).  In other words, the Board is not 
required to afford a claimant the opportunity to have a claim 
readjudicated by the AOJ when the only new evidence of record 
consists of a newly-obtained VHA opinion.  

In this case, the Veteran has not submitted any additional 
new evidence with his remand request.  The three pages of 
service treatment records submitted by the Veteran were 
already of record when the RO originally denied his claim.  
Accordingly, the Board finds that a remand for AOJ 
consideration of the May 2009 VHA opinion is not warranted.  

Discussion

The Veteran seeks service connection for hearing loss.  He 
contends that his bilateral hearing loss is due to in-service 
noise exposure and acoustic trauma, specifically from 
generators and weapons used in basic training.  See, e.g., 
the Veteran's June 18, 2007 substantive appeal; see also the 
August 2008 hearing transcript, pages 5 and 7.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

There is medical evidence that the Veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
during the March 2007 VA audiometric evaluation.  The Veteran 
has an auditory threshold greater than 40 decibels at the 
frequencies of 3000 and 4000 Hertz in his left ear, and at 
4000 Hertz in his right.  See 38 C.F.R. § 3.385.  Hickson 
element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss as defined by the VA in service, or within the one year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).
As was discussed by the Board above, and as has been conceded 
by the representative, the Veteran's hearing was "normal" 
at all times during service.  
The Veteran pertinently indicated "no" at the time of his 
separation when asked if he ever had, or currently has, 
hearing loss.  See the Veteran's August 17, 1967 Report of 
Medical History; see also the Veteran's August 17, 1967 
separation examination report, indicating a normal evaluation 
of the ears.  Accordingly, no medical evidence of the 
incurrence of disease in service exists.  

With respect to in-service injury, the Veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
generators, as well as weapons used during basic training.  
The Veteran's DD Form 214 form confirms that his MOS was 
power plant operator mechanic, which indicates that he was 
likely to have had extensive exposure to generator noise in 
service.  Additionally, the RO has already conceded that the 
Veteran experienced in-service noise exposure in the 
adjudication of a previous claim that is not before the 
Board.  Therefore, for the purposes of this decision, the 
Board will also assume that the Veteran experienced hazardous 
noise exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service incurrence of injury.

With respect to Hickson element (3), medical nexus, the 
question presented in this case, i.e. the relationship, if 
any, between the Veteran's disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The record on appeal contains conflicting nexus opinions.  In 
the Veteran's favor is the opinion of F.S.S., a hearing aid 
dealer, who stated that it was "more likely than not [that 
the Veteran] developed his bilateral sensorineural hearing 
loss . . . as a result of his exposure to the loud noise" he 
was exposed to in basic training, and as a diesel mechanic in 
service.  See the June 2, 2008 letter from F.S.S.  

Contrary to this opinion are the opinions of the March 2007 
VA examiner and the May 2009 VHA medical expert, who each 
determined that the Veteran's current hearing loss was less 
likely related to his in-service noise exposure.  The Board 
will discuss each in turn. 
 
After reviewing the Veteran's full medical history, his noise 
exposure history, and his chief complaints, the March 2007 VA 
examiner, an audiologist, examined the Veteran's hearing and 
determined that the Veteran's current hearing loss is "less 
likely as not (less than 50/50 probability) caused by or a 
result of acoustic trauma, injury, disease, or event during 
his military service."  The VA examiner noted that the 
Veteran's service treatment records showed normal hearing 
thresholds throughout service.  Crucially, the VA examiner 
also indicated that "[h]earing loss resulting from noise 
exposure would be recognizable at the time of the noise 
exposure and there is no clinical research suggesting that 
hearing loss would progress when removed from the source of 
the noise."  See the March 2007 VA examiner's report, page 
6.  

Likewise, the May 2009 VHA expert, Dr. N.Y., agreed with the 
analysis of the March 2007 VA examiner, noting that "there 
is no evidence in the literature that hearing loss would 
progress after removal of the source of noise."  Based on 
this research and the fact that the Veteran's separation 
examination failed to show hearing loss, Dr. N.Y. concluded 
that "it is less likely than not that this hearing loss was 
caused by any event during [the Veteran's] military 
service."  See the May 2009 VHA expert opinion.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinions of the March 2007 VA examiner and the May 2009 VHA 
expert to be of greater probative value than F.S.S.'s opinion 
to the contrary.  

First, although not disparaging the qualifications of the 
hearing aid specialist who related the Veteran's hearing loss 
to his service [see Goss v. Brown, 9 Vet. App. 109 (1996)], 
F.S.S.'s qualifications are less impressive than those of the 
VA audiologist and the VA medical expert, the Chief of the 
ENT Service in West Haven, VA, both of whom specifically did 
not relate the Veteran's hearing loss to his service.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  

In addition, it appears from the record that F.S.S.'s nexus 
opinion is based almost exclusively upon the Veteran's own 
statements, rather than upon a review of his entire medical 
history.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  In this case, 
although the Veteran's MOS indicates exposure to noise in 
service, notably absent from F.S.S.'s letter was any 
discussion [by the Veteran or F.S.S. himself] of the 
Veteran's negative service treatment records or the forty 
year gap following the Veteran's separation from service in 
which there is no documented complaints of, or treatment for 
hearing loss.  

Mr. F.S.S. offered no clinical rationale for his nexus 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  
As such, the opinion of F.S.S. is not adequately explained 
and is at odds with the remainder of the medical tests and 
opinions of record, which fails to document the onset of 
hearing loss until March 2007, approximately forty years 
after the Veteran's separation from service.  The Board 
accordingly affords F.S.S.'s opinion little weight of 
probative value.

In contrast, after an analysis of the record as a whole, both 
the March 2007 VA examiner and the May 2009 VHA medical 
expert articulated the clinical bases for their negative 
nexus opinions.  In particular, both examiners highlighted 
the Veteran's pertinently negative separation examination.  
The Board agrees with the Veteran's representative that the 
fact that a claimed disability was not identified at a 
separation physical examination is not fatal to a claim for 
VA benefits.  
See Hensley, supra; see also 38 C.F.R. § 3.303(d).  However, 
in this case, the medical opinions of the VA examiner and the 
VHA expert are not founded solely on the Veteran's negative 
separation examination report.  Rather, as noted above, they 
reference current medical research in the audiological field 
that, in their interpretation, weighs against the finding of 
a medical relationship between the Veteran's in-service noise 
exposure and the development of his post-service 
sensorineural hearing loss.  The Board accordingly finds 
these opinions to be highly probative.

The Veteran's representative has argued that VA may not 
consider the Veteran's military audiological examinations in 
deciding the Veteran's hearing loss claim.   See the April 
2008 hearing transcript, page 3.  More specifically, the 
Veteran's representative argues that because the military did 
not use the Maryland CNC test for speech discrimination 
during the Veteran's active duty service from 1965 to 1967, 
those examinations are invalid under 38 C.F.R. § 3.385.  

The Board rejects this argument.  It seems that the 
representative would have the Board exclude from its 
consideration the pertinently negative service medical 
records.  This the Board cannot do.  See 38 U.S.C.A. § 
7104(a) (West 2002) [decisions of the Board must be based on 
the entire record].    

To the extent that the representative in effect is asking the 
Board to place little or no weight of probative value on the 
service medical records because there may be better means of 
testing, at least currently, the Board declines to do so.  
While speech discrimination tests are used to measure the 
current level of disability for increased rating purposes, 
speech discrimination test is not the only method to measure 
hearing loss.  Audiometric testing is an alternative and 
acceptable means of measuring hearing loss, and is often the 
only method of testing during service.  
The representative has provided no cogent reason why the in-
service testing was so inaccurate as to be non-probative.  
Indeed, none of the medical evidence of record has called 
into question the accuracy of such testing. 

To the extent that the Veteran himself, his representative, 
or his spouse is attempting to attribute the Veteran's 
currently diagnosed hearing loss to his service, it is well-
settled as that lay persons without medical training, they 
are not competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Veteran has also contended that he has experienced 
bilateral hearing loss continually since his discharge from 
service in 1967.  See, e.g., the April 2008 hearing 
transcript, page 6.  Additionally, the Veteran's spouse has 
submitted a statement indicating that the Veteran did not 
have hearing loss prior to service, and that she noticed the 
Veteran's hearing loss deteriorate in service and over the 
years following service.  See the April 16, 2007 statement of 
the Veteran's spouse.  

The Board recognizes that the Veteran and his spouse are 
competent to testify as to the Veteran's observable symptoms.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge].  However, supporting medical evidence of 
continuity of symptomatology is required.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Specifically, there is no competent 
medical evidence of hearing loss or related symptomatology 
for approximately forty years after service.  Indeed, a 
confirmed diagnosis of sensorineural hearing loss was not 
documented until March 2007.  See the March 2007 VA 
examiner's report; see also Maxson, supra and Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that a claimant failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].

In short, any contentions by the Veteran that he experienced 
hearing loss continually since service are outweighed by the 
lack of objective evidence of any such symptomatology for 
decades after service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Accordingly, 
service connection cannot be established by continuity of 
symptomatology.  

Hickson element (3) has not been met, and the Veteran's claim 
fails on this basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, contrary to the 
assertions of the Veteran's representative, the benefit of 
the doubt doctrine is not for application because the 
evidence of record is not in relative equipoise.  The benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


